                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

EUGENE ROSALES, on behalf of
himself and all others similarly situated;
                                                              8:17CV87
                    Plaintiff,

       vs.                                                     ORDER

JOHN C. HEATH, Attorney at Law,
doing business as Lexington Law;

                    Defendant.


      On November 9, 2018, the court conferred with counsel regarding a
discovery dispute. Plaintiff was requesting the identity of all persons, nationwide,
who “received on their cellular telephone at least one unauthorized text message”
from Defendant Heath, doing business as Lexington Law (“hereinafter “Lexington
Law”), advertising its credit repair services. Plaintiff further requested “all
documents showing prior express written consent from any putative class
member;” and the identification of each individual who is not a customer of
Lexington Law to whom Lexington Law sent an advertising text message.


      After listening to the parties’ arguments, the court questioned whether
Plaintiff had consented to receipt of Defendant’s text messages. If so, he has no
standing and cannot serve as a representative of the class. And even if he did not
consent, the court questioned whether he could adequately represent all members
of the putative class as currently defined. The court requested briefing on the issue.
(Filing No. 37).


      After thoroughly reviewing the parties’ briefs and performing its own
research on the applicable law, I have concluded that as to the named plaintiff, this
case may be resolved by summary judgment in favor of the defendant on the issue
of consent.


      Accordingly, before the court addresses whether Plaintiff is entitled to
discovery as to all putative class members,


      IT IS ORDERED:


      1) On or before March 18, 2019, the Defendant shall file its anticipated
         motion for summary judgment on the issue of whether the plaintiff
         consented to receipt of text messages and therefore has no cognizable
         claim against Lexington Law.


      2) Discovery is permitted solely as to the limited issue of whether Plaintiff
         consented to receive text messages from Lexington Law during the time
         frame alleged in the complaint (“[s]tarting in 2016”, Filing No. 1, at
         CM/ECF p. 5, ¶ 21), and if so, whether Plaintiff rescinded or revoked that
         consent and when this rescission/revocation occurred. Such discovery
         shall be completed on or before February 28, 2019.


      3) The parties’ unopposed motion to extend deadlines, (Filing No. 41), is
         denied as moot.


      Dated this 16th day of January, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge



                                        2
